
	

113 SRES 160 ATS: Relative to the memorial observances of the Honorable Frank R. Lautenberg, late a Senator from the State of New Jersey.
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 160
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2013
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the memorial observances of the
		  Honorable Frank R. Lautenberg, late a Senator from the State of New
		  Jersey.
	
	
		Whereas, The Senate has heard with profound sorrow and
			 deep regret the announcement of the death of the Honorable Frank R. Lautenberg,
			 late a Senator from the State of New Jersey: Now, therefore, be it
		
	
		That the memorial observances of the
			 Honorable Frank R. Lautenberg, late a Senator from the State of New Jersey be
			 held in the Senate Chamber on Thursday, June 6, 2013, beginning at 2:00 p.m.,
			 and that the Senate attend the same.
		That
			 paragraph 1 of Rule IV of the Rules for the Regulation of the Senate Wing of
			 the United States Capitol (prohibiting the taking of pictures in the Senate
			 Chamber) be temporarily suspended for the sole and specific purpose of
			 permitting the Senate Photographic Studio to photograph this memorial
			 observance.
		That the
			 Sergeant at Arms be directed to make necessary and appropriate arrangements in
			 connection with the memorial observances in the Senate Chamber.
		That the
			 Secretary of the Senate communicate these resolutions to the House of
			 Representatives, transmit an enrolled copy thereof to the family of the
			 deceased, and invite the House of Representatives and the family of the
			 deceased to attend the memorial observances in the Senate Chamber.
		That
			 invitations be extended to the President of the United States, the Vice
			 President of the United States, and the members of the Cabinet, the Chief
			 Justice and Associate Justices of the Supreme Court of the United States, the
			 Diplomatic Corps (through the Secretary of State), the Chief of Staff of the
			 Army, the Chief of Naval Operations of the Navy, the Major General Commandant
			 of the Marine Corps, the Chief of Staff of the Air Force, and the Commandant of
			 the Coast Guard to attend the memorial observances in the Senate
			 Chamber.
		
